DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 17 March 2021 has been received and made of record.  Claims 1-4, 9, 10-12, and 16-18 have been amended.  Applicant's amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 17 November 2020.

Response to Arguments
Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 10, and 16 a response is considered necessary for several of applicant's arguments since reference Lindsay will continue to be used to meet several claimed limitations.
In response to Applicant’s argument (Pages 9-10) stating that Lindsay fails to show sending data from the embedded extension to the extension server through the network API of the e-mail application, wherein the data indicates one or more selections made via the user interface to the third-party service, the examiner agrees that Lindsay alone fails to show this limitation.  A new reference, Craddock, is used to show sending data from the embedded extension to an extension server, wherein the data indicates one or more selections made via the user interface to the third party service which is detailed in the new rejection below.  Lindsay is used to show sending data from the embedded extension to an extension server through the network API of the e-mail application. Lindsay shows that an email client or email application includes functions/software/network API to communicate with various servers, such as an email server and a partner content provider server, over a network. ([0033]; [0037]) The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Craddock et al. (U.S. Patent Publication 2011/0179362), hereinafter Craddock, in view of Lindsay et al. (U.S. Patent Publication 2012/0254321), hereinafter Lindsay, in view of Li (U.S. Patent Publication 2015/0095073).
Regarding claim 1, Craddock shows
A method of operating an e-mail application, (i.e. mail user agent on user’s computing device comprising a processor, memory, and instructions implementing the mail user agent) the method comprising:  ([0021]; [0032]; [0035]; [0036]; Fig. 2)
receiving an e-mail from an email server, (Fig. 1A, 62; i.e. mail server or POP3/IMAP server of service provider) ([0061]) sent on behalf of a third-party service, (i.e. third party platform) into an inbox of the e-mail application [0022]; [0023]; [0024])
opening the e-mail ([0062]; [0024])
in response to opening the e-mail, launching the embedded extension (i.e. embedded metadata and code fetched from third party server) in a context of the e-mail application, including rendering a user interface to the third-party service within a viewing pane of the e-mail application; and ([0023]; [0024]; Fig. 1)
sending data (i.e. acceptance of invitation) from the embedded extension to an extension server ([0029])
However, Craddock fails to show
receiving an e-mail from an email server into an inbox of the e-mail application via a network application programming interface (network API) of the e-mail application;
sending data from the embedded extension to an extension server through the network API of the e-mail application
Lindsay shows
receiving an e-mail from an email server, (i.e. email service), into an inbox of the e-mail application (i.e. client based email application) ([0023]; [0045]; [0038]) via a network application programming interface (network API) (i.e. functions/software of the email client to communicate with the servers) of the e-mail application; ([0033])
sending data ([0037], lines 10-13; i.e. retrieval request of updated additional content) from the embedded extension (i.e. metadata/code of EEO and script data) to an extension server (i.e. partner through the network API (i.e. functions/software of email client to communicate with servers) of the e-mail application (i.e. The API functions associated with the partner content provider are stored in the email client store, thereby being part of the network API of the email application.) ([0037]; [0047]; [0048]; i.e. The email client executing the EEO retrieves additional content/updated additional content from the partner content provider via the API.)
Lindsay and Craddock are considered analogous art because they involve providing additional content from a third party in an email. Craddock shows that an email user agent may retrieve emails from an email server and send data to a partner content provider server. Lindsay shows that a network API of the email user agent may be used for these interactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock to incorporate the teachings of Lindsay wherein receiving an e-mail from an email server into an inbox of the e-mail application via a network application programming interface (network API) of the e-mail application and sending data from the embedded extension to an extension server through the network API of the e-mail application. Doing so provides the necessary software to exchange data with the servers.
However, Craddock in view of Lindsay fails to show
receiving an e-mail, wherein the e-mail includes an embedded extension
opening the e-mail including the embedded extension for viewing
Li shows
receiving an e-mail, wherein the e-mail includes an embedded extension (i.e. interactive content including executable logic) ([0056], lines 22-28; [0051])
opening the e-mail including the embedded extension for viewing ([0051]; [0057]; Fig. 2G)
Li and Craddock in view of Lindsay are considered analogous art because they involve interactive content in an email message. Craddock shows that the email may include embedded metadata to fetch 

Regarding claim 2, Craddock in view of Lindsay in view of Li shows all of the features with respect to claim 1 as outlined above. Craddock in view of Lindsay in view of Li further shows
The method of claim 1 wherein launching the embedded extension in the context of the e-mail application comprises an extension engine (i.e. sandbox) of the e-mail application executing the embedded extension within the e-mail application. (Craddock: [0073]; [0081], lines 1-9; i.e. The sandbox runs the code while within the opened email or within the email application.)

Regarding claim 3, Craddock in view of Lindsay in view of Li shows all of the features with respect to claim 1 as outlined above. Craddock in view of Lindsay in view of Li further shows
The method of claim 1 wherein the embedded extension (i.e. interactive content) comprises a seat picker extension for selecting seats on a flight, and wherein the one or more selections comprise seat selections made by a user via the user interface. (Li: [0057]; Fig. 2G)

Regarding claim 4, Craddock in view of Lindsay in view of Li shows all of the features with respect to claim 3 as outlined above. Craddock in view of Lindsay in view of Li further shows
The method of claim 3 wherein the e-mail application comprises a native application, (Craddock: [0021]; i.e. The mail user agent is located on the user’s computing device. Thereby being a native application to the user’s computing device.) wherein the user interface comprises native controls (i.e. controls to open an inbox or email) of the e-mail application, (Craddock: [0061]; [0062]) and wherein the method further comprises the e-mail application spawning a guardian application (i.e. virtual machine/sandbox) to monitor the third-party service. (Craddock: [0073], lines 1-10; [0081], lines 1-9; [0082])

Regarding claim 10, this system claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 11, this system claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 12, Craddock in view of Lindsay in view of Li shows all of the features with respect to claim 3 as outlined above. Craddock in view of Lindsay in view of Li further shows
The computer apparatus of claim 10 wherein the program instructions further direct the processing system to spawn a guardian application (i.e. virtual machine/sandbox) to monitor the third-party service. (Craddock: [0073], lines 1-10; [0081], lines 1-9; [0082])

Regarding claim 15, Craddock in view of Lindsay in view of Li shows all of the features with respect to claim 10 as outlined above. Craddock in view of Lindsay in view of Li further shows
The computer apparatus of claim 10 wherein the program instructions further direct the processing system to close the embedded extension when the e-mail application closes. (Craddock: [0023]; [0029]; Fig. 1; i.e. The interactive views to the third party platform is provided by the mail user agent in the GUI of the mail user agent.  Therefore, when the mail user agent closes the embedded extension will close.)



Regarding claim 17, this medium claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 18, this medium claim comprises limitations substantially the same as those detailed in claim 12 above and is accordingly rejected on the same basis.

Claims 5, 6, 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Craddock in view of Lindsay in view of Li as applied above, and further in view of Khoo (U.S. Patent Publication 2018/0024969).
Regarding claim 5, Craddock in view of Lindsay in view of Li shows all of the features with respect to claim 4 as outlined above. However, Craddock in view of Lindsay in view of Li fails to show
The method of claim 4 wherein the e-mail application spawning the guardian application comprises an extension engine associated with the e-mail application spawning the guardian application and the guardian application executing within the e-mail application.
Khoo shows
wherein the e-mail application (i.e. enhanced email client application) spawning the guardian application ([0149; i.e. sanitizing code/module) comprises an extension engine ([0035]; i.e. HTML rendering component of email application) associated with the e-mail application spawning the guardian application and the guardian application executing within the e-mail application. ([0096]; Fig. 8a; Fig. 9a; i.e. A user interaction with the interactive container implemented by the HTML rendering component of the email application causes spawning of the sanitizing of the content.)


Regarding claim 6, Craddock in view of Lindsay in view of Li in view of Khoo shows all of the features with respect to claim 5 as outlined above.  Craddock in view of Lindsay in view of Li in view of Khoo further shows
The method of claim 5 wherein the guardian application is not embedded in the e-mail that included the embedded extension. (i.e. HTML code for interactive content) (Khoo: Fig. 9a; i.e. The HTML code does not contain the sanitizing code.) 

Regarding claim 8, Craddock in view of Lindsay in view of Li shows all of the features with respect to claim 1 as outlined above. However, Craddock in view of Lindsay in view of Li fails to show   
The method of claim 1 further comprising: the embedded extension calling native component modules included in the e-mail application.
Khoo shows
the embedded extension (i.e. html code for interactive element) calling native component modules (i.e. form action code) included in the e-mail application. (Fig. 9a; [0035]; i.e. The html code 
Khoo and Craddock in view of Lindsay in view of Li are considered analogous art because they involve emails with embedded extensions. Craddock shows that metadata code may be included in an email to provide extensions to the email message.  Khoo shows that the metadata may be interpreted by the HTML rendering application of the email application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock in view of Lindsay in view of Li to incorporate the teachings of Khoo wherein the embedded extension calling native component modules included in the e-mail application.  Doing so provides for less code that must be provided for the email.

Regarding claim 14, this system claim comprises limitations substantially the same as those detailed in claim 8 above and is accordingly rejected on the same basis. 

Regarding claim 20, this medium claim comprises limitations substantially the same as those detailed in claim 8 above and is accordingly rejected on the same basis.

Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Craddock in view of Lindsay in view of Li as applied above, and further in view of Ogilvie et al. (U.S. Patent No. 6,324,569), hereinafter Ogilvie.
Regarding claim 7, Craddock in view of Lindsay in view of Li shows all of the features with respect to claim 1 as outlined above.  However, Craddock in view of Lindsay in view of Li fails to show
The method of claim 1 further comprising: 
saving the embedded extension to the e-mail application; and 
deleting the e-mail including the embedded extension from the inbox of the e-mail application, wherein the embedded extension is still accessible in the e-mail application after the e-mail including the embedded extension has been deleted. 
Ogilvie shows
saving the embedded extension (i.e. attachment) to the e-mail application; and (Column 7, lines 4-11; Column 5, lines 59-67; i.e. An email including an attachment would be saved in the inbox until a designated time.)
deleting the e-mail including the embedded extension from the inbox of the e-mail application, wherein the embedded extension is still accessible in the e-mail application after the e-mail including the embedded extension has been deleted. (Column 7, lines 4-11; i.e. The attachment/embedded extension may not be deleted when the email is deleted.)
Ogilvie and Craddock in view of Lindsay in view of Li are considered analogous art because they involve managing email extensions.  Craddock shows including extensions in an email message. Ogilvie shows that attachments/extensions of emails may not be deleted when the email is deleted.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock in view of Lindsay in view of Li to incorporate the teachings of Ogilvie wherein saving the embedded extension to the e-mail application and deleting the e-mail including the embedded extension from the inbox of the e-mail application, wherein the embedded extension is still accessible in the e-mail application after the e-mail including the embedded extension has been deleted. Doing so provides for increased storage space by keeping only the embedded extension and not an unwanted message.

Regarding claim 13, this system claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis. 

Regarding claim 19, this medium claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Craddock in view of Lindsay in view of Li as applied above, and further in view of McCarthy (U.S. Patent Publication 2005/0198124).
Regarding claim 9, Craddock in view of Lindsay in view of Li shows all of the features with respect to claim 3 as outlined above.  However, Craddock in view of Lindsay in view of Li fails to show 
The method of claim 1 further comprising; in response to opening the e-mail, launching, via the embedded extension, a chat session in the context of the e-mail application, wherein the embedded extension interacts with the chat session.
McCarthy shows
 in response to opening the e-mail, launching, via the embedded extension, a chat session in the context of the e-mail application, (i.e. email client) wherein the embedded extension (i.e. MC chat box) interacts with the chat session. ([0040]; [0079], lines 16-19; [0082]; Fig. 6)
McCarthy and Craddock in view of Lindsay in view of Li are considered analogous art because they involve embedded extensions in email messages.  Craddock in view of Lindsay in view of Li shows including metadata/code in an email message to provide the embedded extension.  McCarthy shows that the embedded extension may include a chat box.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock in view of Lindsay in view of Li to incorporate the teachings of McCarthy wherein in response to opening the e-mail, launching a chat session in the context of the e-mail application, wherein the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451